DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				Communication
 	The examiner attempt to contacted Applicant Representative Sara Mirza and leave message at (408) 715-3261 on 07/26/2021 and 08/02/2021 regarding the suggestion of amendment claims 9 and 17 in order to speed up and expedite the Application, but have to leave messages. Therefore, an Office Action is issued.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2020/0250539 A1) in view Rippel et al. (US 2018/0176578 A1).
	Regarding claims 9 and 17. (Currently Amended) Liu teaches  a computer-implemented method for encoding target content, the method being implemented in a 
 	obtaining, from the non-transient electronic storage, target content (Paragraphs [0316], [0337], [0870] teach target model and tag information) and a corresponding quantization step size (Paragraph [0347] teach quantization);
 	obtaining, from the non-transient electronic storage, a trained compression model, the trained compression model conditioned by training an initial compression model using training data (Paragraphs [0315-0317] teach training compression),and a corresponding quantized training content that was quatized using a given quantization step size (Paragraphs [0396-0399], [0402], [0408] teach quantization and training compression) ; and
 	applying, with the one or more physical computer processors, the trained compression model to the 
	Liu is silent on
 	wherein the training data comprises (i) a set of training content, (ii) for training content included in the set of training content, a plurality of  associated with quantizing the (iii) for each training content included in the set of training content, a plurality of reconstruction losses based on differences between individual training content.
	In an apologues art, Rippel “578” teaches
a set of training content, (ii) for training content included in the set of training content, a plurality of  associated with quantizing the (iii) for each training content included in the set of training content, a plurality of reconstruction losses based on differences between individual training content (Paragraphs [0007], [0032], [0057] teach set of training content to reduce a loss function)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu and Rippel’s system such that the trained compression model conditioned by training an initial compression model using training data, generate compressed target content and a set of training content, (ii) for training content included in the set of training content, a plurality of  quantization step sizes associated with quantizing in order to provide a clear and easy recognize accuracy of an images.

 	Regarding claim 14. (Currently Amended) Liu and Rippel “578” teach the computer-implemented method of claim 9, Liu teaches wherein the target content comprises one or more of an image, a video frame, or a residual corresponding to the target content (Paragraph [0230], [0314-0315]).

 	Regarding claim 18.  (Currently Amended) Liu and Rippel “578” teach  the computer-implemented method of claim 17, Liu teaches further comprising:
the target content and a corresponding quantization step size (Paragraphs [0347], [0402], [0408]); and
 	applying, with the one or more physical computer processors, the trained compression model to the target content and the corresponding quantization step size to generate compressed target content (Paragraphs [0340-0343], [0870]).


Claims 10, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2020/0250539 A1) in view of Rippel et al. (US 2018/0176578 A1) and further view of Rippel et al. (US 2018/0176570 A1).
 	Regarding claims 10 and 19. (Currently Amended) Liu and Rippel “578” teach the computer-implemented method of claim 9, but is silent on wherein applying the trained compression model comprises:
 	encoding, with the one or more physical computer processors, the target content to generate encoded target content:
 	quantizing, with the one or more physical computer processors, the encoded target content using the corresponding quantization step size to generate quantized target content:
 	applying, with the one or more physical computer processors, a bottleneck to the quantized target content to generate decodable target content; and
 	decoding, with the one or more physical computer processors, the decodable target content to generate the compressed target content.
	In an analogous art, Rippel “570” teaches 

 	quantizing, with the one or more physical computer processors, the encoded target content using the corresponding quantization step size to generate quantized target content (Paragraphs [0036-0037], [0046], [0054] teach quantizes and encoded):
 	applying, with the one or more physical computer processors, a bottleneck to the quantized target content to generate decodable target content (Paragraphs [0028], [0076 teach trained om bottleneck); and
 	decoding, with the one or more physical computer processors, the decodable target content to generate the compressed target content (Paragraph [0008], [0025], [0032] teach decoded the compress code to reconstruct image). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu, Rippe; “578” and Rippel’s “570” system such that encoded target content using the corresponding quantization, a bottleneck to the quantized target content to generate decodable target content in order to provide an accurate and fast recognition of an image(s).

 	Regarding claim 12. (Currently Amended)  Liu and Rippel “578” teach the computer-implemented method of claim 9, further, Rippel “570” teaches wherein training the initial compression quantization model comprises:

 	b)    applying, with the one or more physical computer processors, a second subset of the training content using [[a]]the first quantization step size and a second quantization step size;
 	c)    repeating, with the one or more physical computer processors, b) by adding additional quantization step sizes until a maximum quantization step size is reached (Paragraphs [0088], [0110-0111]).

 	Regarding claim 13. Liu and Rippel “578” teach the computer-implemented method of claim 9, further, Rippel “570” teaches wherein the corresponding quantization step size is concatenated with the target content in order to apply the trained compression model (paragraph [0100]).

 	Regarding claim 20. Liu and Rippel “578” teach   the computer-implemented method of claim 18, further Rippel “570” teaches comprising:
 	encoding, with the one or more physical computer processors, a residual corresponding to the target content (Paragraphs [0008], [0027], [0031]).

Allowable Subject Matter
Claims 11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.